Upon the trial of the cause, the Plaintiff proved, that he and one James Allison were standing together in the street in Wilkesborough. The Defendant walked up, and addressing himself to Allison, said, "You are a good man, and I like you; but that man (pointing to the Plaintiff) is a rascal, he swore to a lie against me, and I can prove it." Allison was well acquainted with the Plaintiff and Defendant, and had heard that upon the trial of and indictment *Page 359 
against Defendant in Wilkes Court, the Plaintiff had been examined as a witness for the State, and the record of this prosecution was given in evidence. The Jury gave a verdict for the Plaintiff, subject to the opinion of the Court upon the question, whether the words as laid in the declaration, were actionable. The Court was of opinion, that as the declaration did not set forth any colloquium to which the inuendo could have reference, the words as charged were not actionable; and gave judgment accordingly. The Plaintiff appealed.
It is established by a long series of cases, that to say a man is forsworn, or that he has taken a false oath, generally and without reference to some judicial proceeding, is not actionable; and the reason is, that           (576) in the latter case a perjury is charged, for which, were the charge true, the party would be liable to be indicted and punished; in the other, a breach of morality is imputed, of which the law does not take cognizance. Cro. Eliz., 429, 788, 609, 720; 1 Com. Dig; Tit. Action on the case for defamation; 6 Mod. 200.
In a charge of forswearing, unless from the accompanying words, it is clear that a judicial forswearing was meant, the Plaintiff must shew upon the record that the Defendant alluded to some particular forswearing which amounted to perjury. Thus, in a declaration for saying "A. B. being forsworn, compounded the prosecution," no introduction of extrinsic facts is necessary, since an indictable forswearing must have been meant. But in declaring for the words, "He has forsworn himself in Leake Court," it is necessary to shew that Leake Court was one in which the offense of perjury could have been committed. Actions of slander do not lie upon inference.
It has been held, that to accuse another of having forsworn himself, generally, is actionable, 2 Buls, 40; but it seems now perfectly settled that such an accusation is not actionable, unless it appear from the accompanying circumstances, to have meant such a forswearing as would constitute the offense of perjury. 4 Rep., 15; 6 Term, 691.
Cited: Sluder v. Wilson, 32 N.C. 93; Jones, v. Jones, 46 N.C. 497;Mebane v. Sellars, 48 N.C. 201; Sparrow v. Maynard, 53 N.C. 196. *Page 360 
(577)